         Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK SILVESTER; KENDRA SILVESTER;
Individually and on Behalf of All Others
Similarly Situated,                                             MEMORANDUM OPINION
                                                                AND ORDER
                            Plaintiffs,
                     -against-                                  18-CV-02425 (PMH)

SELENE FINANCE, LP,
                            Defendant.


PHILIP M. HALPERN, United States District Judge:

        Plaintiffs Mark Silvester and Kendra Silvester (collectively, “Plaintiffs”), bring this

putative class action against Selene Finance, LP (“Defendant”) alleging various violations of

federal and New York State law in connection with Defendant’s servicing of the loan (“Mortgage”)

between Plaintiffs and JP Morgan Chase Bank, N.A. (the “Lender”).

        The initial Complaint alleged: (1) three violations of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq.; (2) a violation of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.; (3) a violation of N.Y. General Business Law

§ 349; and (4) unjust enrichment. (Doc. 1, “Compl.”). Defendant sought dismissal of that pleading,

(see Docs. 14-20), and, on March 21, 2019, Judge Román issued an Opinion & Order (“Prior

Ord.”) dismissing the action without prejudice under Federal Rule of Civil Procedure 12(b)(6).

(Doc. 21, “Prior Ord.”).1

        The Amended Complaint, filed on May 1, 2019, asserts eight claims of relief, the bulk of

which were considered in the Prior Order: (1) a RICO violation under 18 U.S.C. § 1962(c); (2) a


1
 The Prior Order is available on commercial databases. See Silvester v. Selene Fin., LP, No. 18-CV-02425,
2019 WL 1316475 (S.D.N.Y. Mar. 21, 2019). However, for ease of reference, the Court cites herein the
copy of the Prior Order filed on the docket.
         Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 2 of 16




RICO violation under 18 U.S.C. § 1962(a); (3) a conspiracy to violate RICO under 18 U.S.C. §

1962(d); (4) violation of the FDCPA; (5) violation of N.Y. General Business Law § 349 on behalf

of a proposed national class; (6) violation of N.Y. General Business Law § 349 on behalf of a

proposed New York class; (7) breach of contract on behalf of a proposed national class; and (8)

breach of contract on behalf of a proposed New York class. (Doc. 22, “Am. Compl.” ¶¶ 55-190).2

        Defendant moved to dismiss the Amended Complaint under Rule 12(b)(6) on January 7,

2020. (Doc. 31; Doc. 32, “Def. Br.”).3 Plaintiffs opposed the motion on March 9, 2020 (Doc. 35,

“Opp. Br.”)4, and the motion was briefed fully with the filing of Defendant’s reply brief on March

18, 2020 (Doc. 34, “Reply Br.”). This case was reassigned to this Court thereafter on April 3, 2020.

        For the reasons set forth below, Defendant’s motion to dismiss is GRANTED.


2
  Annexed to the Amended Complaint are: (1) a letter advising that Defendant would assume “servicing
responsibility for” the Mortgage (Doc. 22-1); (2) a letter explaining that the Lender was transferring the
Mortgage (Doc. 22-2); (3) a billing statement from Defendant dated February 17, 2015 (Doc. 22-3); (4) an
affidavit filed on Defendant’s behalf in the New York State Supreme Court (Doc. 22-4); (5) a proof of
claim filed in Plaintiffs’ Chapter 13 proceeding in U.S. Bankruptcy Court for the Southern District of New
York (“Bankruptcy Court”) (Doc. 22-5); and (6) Plaintiffs’ Affidavit (“Affidavit”) (Doc. 22-6, “Pl. Aff.”).
3
  Although filed in different docket entries, defense counsel filed a Declaration submitting four extraneous
documents for the Court’s consideration on this motion. (See Doc. 33). The documents are copies of the
following: (1) the Mortgage and corresponding promissory note (Doc. 32-1, “Mortg.”); (2) the docket from
the Bankruptcy Court (Doc. 32-2); (3) a motion to the Bankruptcy Court seeking approval of a loan
modification (Doc. 32-3); and (4) an Order of the Bankruptcy Court approving the loan modification (Doc.
32-4). Each of these documents is proper to consider at this stage. See Heckman v. Town of Hempstead,
568 F. App’x 41, 43 (2d Cir. 2014) (“[T]he Court is entitled to consider . . . the complaint and documents
attached to it or incorporated in it by reference, documents ‘integral’ to the complaint and relied upon in it,
and facts of which judicial notice may properly be taken under Rule 201 of the Federal Rules of Evidence.”);
Marom v. Town of Greenburgh, No. 20-CV-03486, 2021 WL 797648, at *2 n.5 (S.D.N.Y. Mar. 2, 2021);
Manley v. Utzinger, No. 10-CV-2210, 2011 WL 2947008, at *1 n.1 (S.D.N.Y. July 21, 2011).

4
  Plaintiffs also filed extraneous documents for the Court’s consideration. The form of Plaintiffs’
submission, however, does not comply with Local Civil Rule 7.1(a)(3) of the U.S. District Courts for the
Southern and Eastern Districts of New York, as the documents were attached to a legal brief instead of an
affidavit or declaration. (See Opp. Br.). Despite this issue, the error is generally harmless because the
majority of the documents were attached to the Amended Complaint (Doc. 35-3), submitted in proper form
by Defendant (Doc. 35-2), or need not be filed separately (Doc. 35-1, Doc. 35-5). The remaining document
appears to be a billing statement that reflects a payment due on May 1, 2016. (Doc. 35-4). Even if the Court
disregarded Plaintiffs’ violation of Local Civil Rule 7.1(a)(3) as to this document—which it does not—it
would not alter the analysis contained herein.
                                                      2
         Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 3 of 16




                                          BACKGROUND

       While the Complaint consisted of one hundred eleven paragraphs (exclusive of the prayer

for relief) and pressed six claims for relief over twenty-three pages, the Amended Complaint

presents one hundred ninety paragraphs (exclusive of the prayer for relief) and asserts eight claims

for relief over thirty-five pages. (Compare Compl., with Am. Compl.). The Court assumes the

parties’ familiarity with the factual allegations as laid out in the Prior Order (Prior Ord. at 2-6) and

incorporates the new factual allegations where appropriate infra.

                                    STANDARD OF REVIEW

       A Rule 12(b)(6) motion enables a court to dismiss a complaint for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556). The factual allegations pled “must

be enough to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555.

       “When there are well-ple[d] factual allegations, a court should assume their veracity and

then determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

Thus, the Court must “take all well-ple[d] factual allegations as true, and all reasonable inferences

are drawn and viewed in a light most favorable to the plaintiff[].” Leeds v. Meltz, 85 F.3d 51, 53

(2d Cir. 1996). The presumption of truth, however, “‘is inapplicable to legal conclusions,’ and

‘[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
                                                   3
         Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 4 of 16




statements, do not suffice.’” Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal, 556

U.S. at 678 (alteration in original)). Therefore, a plaintiff must provide “more than labels and

conclusions” to show entitlement to relief. Twombly, 550 U.S. at 555.

        In addition, the Federal Rules of Civil Procedure require a heightened level of specificity

when pleading claims sounding in fraud. Specifically, “[i]n alleging fraud or mistake, a party must

state with particularity the circumstances constituting fraud or mistake,” Fed. R. Civ. P. 9(b), “the

who, what, when, where, and how: the first paragraph of any newspaper story.” Backus v. U3

Advisors, Inc., No. 16-CV-8990, 2017 WL 3600430, at *9 (S.D.N.Y. Aug. 18, 2017) (quoting Am.

Federated Title Corp. v. GFI Mgmt. Servs., Inc., 39 F. Supp. 3d 516, 520 (S.D.N.Y. 2014)).

                                             ANALYSIS

  I.    The RICO Claims

        The first three claims allege violations of the RICO Act; the Court addresses each seriatim.

            A. Section 1962(c)

        As to the first RICO claim, the statute provides:

                It shall be unlawful for any person employed by or associated with
                any enterprise engaged in, or the activities of which affect, interstate
                or foreign commerce, to conduct or participate, directly or
                indirectly, in the conduct of such enterprise’s affairs through a
                pattern of racketeering activity or collection of unlawful debt.

18 U.S.C. § 1962(c). To state a claim under this provision, Plaintiffs “must allege

‘the existence of seven constituent elements: (1) that the defendant (2) through the commission of

two or more acts (3) constituting a pattern (4) of racketeering activity (5) directly or indirectly

invests in, or maintains an interest in, or participates in (6) an enterprise (7) the activities of which

affect interstate or foreign commerce.’” Cornetta v. Town of Highlands, 434 F. Supp. 3d 171, 179-

80 (S.D.N.Y. 2020) (quoting Moss v. Morgan Stanley Inc., 719 F.2d 5, 17 (2d Cir. 1983)).



                                                   4
         Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 5 of 16




Defendant argues that Plaintiffs did not allege: (1) the existence of an enterprise affecting interstate

commerce; or (2) predicate acts upon which to base the enterprise allegations. (Def. Br. at 10-15).

        Under RICO, an “enterprise” is defined as “any individual, partnership, corporation,

association, or other legal entity, and any union or group of individuals associated in fact although

not a legal entity.” 18 U.S.C. § 1961(4). This broad definition “has a wide reach.” Red Fort Capital,

Inc v. Guardhouse Prods. LLC, 397 F. Supp. 3d 456, 467 (S.D.N.Y. 2019) (quoting Boyle v. United

States, 556 U.S. 938, 944 (2009)). “The Supreme Court has explained that a RICO enterprise is ‘a

group of persons associated together for a common purpose of engaging in a course of conduct,’

the existence of which is proven ‘by evidence of an ongoing organization, formal or informal, and

by evidence that the various associates function as a continuing unit.’” First Capital Asset Mgmt.,

Inc. v. Satinwood, Inc., 385 F.3d 159, 173 (2d Cir. 2004) (quoting United States v. Turkette, 452

U.S. 576, 583 (1981)). Where, as here, a plaintiff maintains that the enterprise exists as “an

association in fact,” (Am. Compl. ¶ 66), the Supreme Court has explained that the “enterprise must

have at least three structural features: a purpose, relationships among those associated with the

enterprise, and longevity sufficient to permit these associates to pursue the enterprise’s

purpose.” Boyle, 556 U.S. at 946. However, “a defendant and the enterprise must be distinct.”

DeFalco v. Bernas, 244 F.3d 286, 307 (2d Cir. 2001) (collecting cases).

        Plaintiffs pled that “Defendant was a ‘person’ within the meaning of RICO,” (Am. Compl.

¶ 62), and that “Defendant, including its directors, employees and agents, along with the third party

unrelated Inspection Companies constitute[d] an association-in-fact enterprise . . . .” (id. ¶ 66). The

enterprise’s common purpose was to “maximiz[e] . . . profits by charging unnecessary and repeated

default-related fees to Plaintiffs and [c]lass members,” (id. ¶ 67), but Plaintiffs offer no plausible

factual basis to support this assertion. Plaintiffs pled that once a mortgage is in default,



                                                   5
         Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 6 of 16




“Defendant’s loan servicing platform will automatically order a property inspection without regard

to actual need, warranted under the circumstances, or permitted by the mortgage contracts or

applicable law.” (Am. Compl. ¶ 32). These inspection requests in every default are generated by a

computer program, without human intervention, and sent automatically to the third-party vendors.

(Id. ¶¶ 33-34, 69). Accordingly, while Plaintiffs maintain that some inspections were unnecessary

or not actually performed by the vendors, (see id. ¶¶ 43, 49(j), 65, 69), the allegations provide no

basis to believe that Defendant and its vendors shared a common purpose aside from the fact that

Defendant’s computer program ordered inspections, (id. ¶¶ 67-70).

       In short, although Plaintiffs’ allegations as to the enterprise need only meet the notice

requirements of Federal Rule of Civil Procedure 8, D. Penguin Bros. v. City Nat’l Bank, 587 F.

App’x 663, 666 (2d Cir. 2014), the Amended Complaint does not meet this standard. See, e.g.,

Oriska Ins. Co. v. Avalon Gardens Rehab. & Health Care Ctr., LLC, No. 18-CV-1030, 2019 WL

4195267, at *10 (N.D.N.Y. Sept. 4, 2019) (noting that the plaintiff “has not offered any plausible,

non-conclusory allegations about the . . . unified function or purpose of the enterprise”), appeal

dismissed as moot, 826 F. App’x 117 (2d Cir. 2020); Weir v. Cenlar FSB, No. 16-CV-08650, 2018

WL 3443173, at *6 (S.D.N.Y. July 17, 2018); Tardibuono-Quigley v. HSBC Mortg. Corp. (USA),

No. 15-CV-6940, 2017 WL 1216925, at *6 (S.D.N.Y. Mar. 30, 2017); Frederick v. Capital One

Bank (USA), N.A., No. 14-CV-5460, 2015 WL 5521769, at *10 (S.D.N.Y. Sept. 17, 2015).

       Even if Plaintiffs pled adequately the existence of an enterprise, they fail separately to

plead the requisite predicate acts. Under RICO, a “pattern of racketing activity” exists if there are

“at least two acts of racketeering activity, one of which occurred after the effective date of this

chapter and the last of which occurred within ten years (excluding any period of imprisonment)

after the commission of a prior act of racketeering activity.” 18 U.S.C. § 1961(5). The definition



                                                 6
         Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 7 of 16




of “racketeering activity” encompasses, as relevant here, mail and wire fraud. 18 U.S.C. § 1961(1);

(see e.g., Am. Compl. ¶¶ 72-77; Opp. Br. at 10-12). Where “a plaintiff in a RICO claim alleges

racketeering activity based on the predicate acts of violating the mail or wire fraud statutes, he or

she must prove three elements: (1) scheme to defraud, including proof of intent; (2) money or

property as object of scheme; [and] (3) use of mails or wires to further the scheme.” Bigsby v.

Barclays Capital Real Estate, Inc., 170 F. Supp. 3d 568, 575 (S.D.N.Y. 2016) (quoting 4 K & D

Corp. v. Concierge Auctions, LLC, 2 F. Supp. 3d 525, 539 (S.D.N.Y. 2014)). However, it is well

established that where the “mail and wire fraud allegations are nothing more than breach of

contract claims,” they do not qualify as predicate acts. Id. at 577 (internal quotation marks

omitted); see also LCS Grp., LLC v. Shire LLC, No. 18-CV-2688, 2019 WL 1234848, at *10

(S.D.N.Y. Mar. 8, 2019) (“As the Second Circuit has stated, ‘[a] breach of contract does not

amount to mail fraud.’” (quoting United States v. D’Amato, 39 F.3d 1249, 1261 n.8 (2d Cir. 1994)

(alteration in original))). As such, in addition to meeting the heightened pleading standard imposed

by Rule 9(b), D. Penguin Bros., 587 F. App’x at 666, the predicate acts cannot simply be contract

breaches restyled as RICO violations, see Lefkowitz v. Reissman, No. 12-CV-8703, 2014 WL

925410, at *4 (S.D.N.Y. Mar. 7, 2014) (noting that court must be wary of situations where

individuals “attempt[] ‘to mold their claims to the RICO form even though their injuries do not

fall within those intended to be addressed by the Act’” (quoting Rosenson v. Mordowitz, No. 11-

CV-6145, 2012 WL 3631308, at *5 (S.D.N.Y. Aug. 23, 2012))).

       A review of the Amended Complaint reveals that the purported predicate acts are, in

actuality, nothing more than attempts to masquerade contract violations as a RICO claim. (See

e.g., Am. Compl. ¶ 76 (claiming mail fraud where Defendant sent “correspondence which showed

. . . unnecessary and false . . . fees”), ¶ 77 (claiming wire fraud because Defendant “transmitted



                                                 7
         Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 8 of 16




and received . . . mortgage statements, agreements, correspondence, wire transfers and inspection

reports . . . .”)). This, by itself, is sufficient to warrant dismissal of the claim. (See Prior Ord. at

16). However, even if that were not the case and Plaintiffs had identified frauds unrelated to

obligations under the contract, the predicate acts have not been pled with the requisite particularity.

Rule 9(b) requires that Plaintiffs “identify ‘the contents of the communications, who was involved,

and where and when they took place, and explain why they were fraudulent.’” Lynch v. Amoruso,

232 F. Supp. 3d 460, 466 (S.D.N.Y. 2017) (quoting Spool v. World Child Int’l Adoption Agency,

520 F.3d 178, 185 (2d Cir. 2008)). Plaintiffs have not done so, and affirmatively concede that fact:

               Because this is a class action, and there were numerous acts of mail
               and wire fraud that were used to effectuate the scheme, it would be
               impracticable for Plaintiffs to plead all details of the scheme with
               absolute particularity. Therefore, Plaintiffs cannot plead the precise
               dates of all of Defendant’s use of the U.S. mail and interstate wire
               facilities, and corresponding acts of mail and wire fraud, as this
               information cannot be alleged without . . . Defendant’s records.

(Am. Compl. ¶ 89). This is simply incorrect; Plaintiffs could have identified specific months and

improper charges, but actively chose not to plead even their personal claims of mail and wire fraud

with the specificity required by Rule 9(b). See Malvar Egerique v. Chowaiki, No. 19-CV-3110,

2020 WL 1974228, at *10 (S.D.N.Y. Apr. 24, 2020); Backus, 2017 WL 3600430, at *9.

       The first claim for relief is therefore dismissed for failure to plead the existence of an

enterprise or predicate acts necessary to state a claim.

           B. Section 1962(a)

       As for the second claim for relief, the applicable provision of the statute states:

               It shall be unlawful for any person who has received any income
               derived, directly or indirectly, from a pattern of racketeering activity
               . . . to use or invest, directly or indirectly, any part of such income,
               or the proceeds of such income, in acquisition of any interest in, or
               the establishment or operation of, any enterprise which is engaged
               in, or the activities of which affect, interstate or foreign commerce.

                                                   8
         Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 9 of 16




18 U.S.C.A. § 1962(a). In order to state a claim for relief under this provision, a plaintiff must

allege: “(1) that the defendant received income from a pattern of racketeering activity; and (2) that

the plaintiff was directly harmed by the defendant’s use or investment of that income.” United

States Fire Ins. Co. v. United Limousine Serv., Inc., 303 F. Supp. 2d 432, 448 (S.D.N.Y. 2004)

(citing Ouaknine v. MacFarlane, 897 F.2d 75, 82 (2d Cir. 1990)).

       As Plaintiffs failed to plead the existence of an enterprise or predicate acts under § 1962(c),

the claim for relief under § 1962(a) must also be dismissed. See Kelco Constr., Inc. v. Spray in

Place Sols., LLC, No. 18-CV-5925, 2019 WL 4467916, at *5 (E.D.N.Y. Sept. 18, 2019) (“Thus,

like claims under Section 1962(c), civil RICO claims under Section 1962(a) require a plaintiff to

allege, inter alia, a pattern of racketeering activity and an enterprise.”); McCaffrey v. Cty. of

Nassau, No. 11-CV-1668, 2013 WL 2322879, at *7 (E.D.N.Y. May 25, 2013) (explaining that any

claim brought under § 1962 “requires that the plaintiff establish a pattern of racketeering activity”

(internal quotation marks omitted)).

           C. Section 1962(d)

       The final RICO claim is one for conspiracy. According to the applicable statutory language,

“It shall be unlawful for any person to conspire to violate any of the provisions of subsection (a),

(b), or (c) of this section.” 18 U.S.C. § 1962(d). Where, as here, “Plaintiffs have not adequately

ple[d] a substantive RICO violation, the conspiracy claim under § 1962(d) also fails.” Westchester

Cty. Indep. Party v. Astorino, 137 F. Supp. 3d 586, 618 (S.D.N.Y. 2015) (internal quotation marks

omitted, collecting cases); see also Siddique v. Anwar, No. 15-CV-4278, 2017 WL 8776968, at *5

(E.D.N.Y. Dec. 8, 2017) (“A claim under § 1962(d) based on a conspiracy to violate the other

subsections of § 1962 necessarily must fail if the substantive claims are themselves deficient.”

(collecting cases)). This claim for relief is, accordingly, dismissed.

                                                  9
        Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 10 of 16




 II.    The FDCPA Claim

        The fourth claim for relief complains that Defendant violated the FDCPA by “charging . .

. excessive, false, deceptive, misleading, and unreasonable inspection fees, many for which the

inspection never took place, and repeatedly misrepresenting said fees to the Plaintiffs and [c]lass

members under cryptic labels . . . .” (Am. Compl. ¶ 116; see also id. ¶¶ 107-24). Defendant argues

that this claim should be dismissed because: (1) Plaintiffs failed to plead facts supporting the belief

that Defendant qualifies as a “debt collector” within the meaning of the FDCPA; (2) there is no

misrepresentation, as the Mortgage allowed the charges; and (3) Plaintiffs did not plead facts

sufficient to establish that Defendant knew it charged Plaintiffs for inspections that the vendors

did not actually perform. (Def. Br. at 16-18).

        Judge Román concluded in the Prior Order that even if Defendant met the definition of

debt collector under the FDCPA, the claim that “the fees are unreasonable under the agreement,

or that Defendant took advantage of the agreement to charge an excessive number of fees, is not

tantamount to a false representation.” (Prior Ord. at 18-19 (citing Weir, 2018 WL 3443173, at *9-

10; Tardibuono-Quigley, 2017 WL 1216925, at *11) (emphasis in original)). This point remains

valid, as neither the facts alleged nor the law applied have changed. Nevertheless, Plaintiffs seek

to overcome this issue by annexing the Affidavit as an exhibit to their Amended Complaint. (See

Pl. Aff.). The Affidavit states in pertinent part:

                6.    During much of the time in 2015 and 2016 Mark was
                unemployed or working from home.

                7.      To our knowledge, no inspectors had come to the property
                to perform inspections even though we are being charged for these
                property inspections at least once a month, sometimes more, by
                [Defendant].

(Id. ¶¶ 6-7).



                                                     10
           Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 11 of 16




           These statements do not salvage the FDCPA claim. Plaintiffs alleged that “[t]he property

inspections ordered by the Defendant’s computer system are mere ‘drive-by’ inspections, where

the inspector is supposed to drive by the property ostensibly to assess whether the house is

occupied, being maintained and has not been damaged.” (Am. Compl. ¶ 36). Plaintiffs criticized

this style of inspection because it “provide[s] little, if any, real opportunity to determine whether

the lender’s interest in the property is at risk.” (Id.). Weir is squarely applicable here.5 In that case,

although Judge Seibel determined she would not consider an affidavit that plaintiffs submitted in

opposition to the motion to dismiss, she concluded:

                   Even if I could, Plaintiffs allege in their Amended Complaint that
                   the property inspections are “mere ‘drive-by’ inspections, where the
                   inspector drives by the property ostensibly to assess whether the
                   house is occupied, is being maintained and has not been damaged.”
                   There are no allegations in the Amended Complaint that the
                   inspectors were tasked with coming to the door or taking pictures of
                   the homes, so if the inspectors were merely driving by the homes for
                   inspection, it is unlikely that Plaintiffs would know whether the
                   inspections were completed or not, unless they were looking out the
                   window all day and the inspectors’ cars were somehow identifiable.

Weir, 2018 WL 3443173, at *10 n.11 (internal citations omitted). As these same failings in Weir

exist here, the FDCPA claim is dismissed under Rule 12(b)(6) because the Mortgage terms belie

the claim of a misrepresentation and Plaintiffs fail to plead facts that would allow the Court to infer

plausibly that they were charged for inspections that were never performed.

III.       The N.Y. General Business Law Claims

           The fifth and sixth claims for relief allege violations of New York General Business Law

§ 349 and are identical except for their alleged victims (the former is characterized as one asserted

for a “national” class, while the other is presented on behalf of a “New York” class). (Compare

Am. Compl. ¶¶ 125-45, with id. ¶¶ 146-66). The statute cited warns that “[d]eceptive acts or


5
    The Court notes that Mr. Cowle, counsel for Plaintiffs in this action, was counsel to the plaintiffs in Weir.
                                                        11
        Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 12 of 16




practices in the conduct of any business, trade or commerce or in the furnishing of any service in

this state are hereby declared unlawful,” N.Y. Gen. Bus. Law § 349(a), and provides for a private

right of action, N.Y. Gen. Bus. Law § 349(h). In order to state a claim under this law, Plaintiffs

“must allege that: ‘(1) the defendant’s deceptive acts were directed at consumers, (2) the acts are

misleading in a material way, and (3) the plaintiff has been injured as a result.’” Nat’l Convention

Servs., L.L.C. v. Applied Underwriters Captive Risk Assurance Co., Inc., 239 F. Supp. 3d 761, 790

(S.D.N.Y. 2017) (quoting Maurizio v. Goldsmith, 230 F.3d 518, 521 (2d Cir. 2000)); see also

Woodhams v. Allstate Fire & Cas. Co., 748 F. Supp. 2d 211, 224 (S.D.N.Y. 2010), aff’d, 453 F.

App’x 108 (2d Cir. 2012). Defendant argues, inter alia, that these claims for relief must be

dismissed because no deception has been identified in this contract dispute. (Def. Br. at 18-20).

       For an act to be “materially misleading” under this statute, “the alleged representations

must satisfy the objective test of being ‘likely to mislead a reasonable consumer acting reasonably

under the circumstances.’” Hines v. Overstock.com, Inc., No. 09-CV-991, 2013 WL 4495667, at

*9 (E.D.N.Y. Aug. 19, 2013) (quoting Gaidon v. Guardian Life Ins. Co. of Am., 725 N.E.2d 598,

604 (N.Y. 1999)). As Judge Román observed, “Courts have been reluctant to find a practice

materially misleading if . . . Defendant fully disclosed the terms and conditions of the alleged

deceptive transaction that caused harm . . . .” (Prior Ord. at 20 (citing Derbaremdiker v. Applebee’s

Int’l, Inc., No. 12-CV-01058, 2012 WL 4482057, at *4 (E.D.N.Y. Sept. 26, 2012), aff’d, 519 F.

App’x 77 (2d Cir. 2013)); see also Preira v. Bancorp Bank, 885 F. Supp. 2d 672, 677 (S.D.N.Y.

2012) (dismissing a § 349 claim and noting, inter alia, that the cardholder agreement disclosed

that some merchants would not allow “split” transactions); Park Ave. Realty, LLC v. Schindler

Elevator Corp., 12 N.Y.S.3d 47, 48 (App. Div. 2015) (dismissing a § 349 claim and observing that

the plaintiff’s “possession of the actual insurance policies that contained the exclusionary language



                                                 12
        Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 13 of 16




upon which the denial of coverage later was based negates any finding of deceptive acts on the

part of the insurers”).

        The Mortgage authorized the Lender to inspect the property, allowed the Lender to act in

order to “protect[] and/or assess[] the value of the Property” in the event of Plaintiffs’ default, and

permitted the Lender to charge Plaintiffs for services connected to their default. (Mortg. at 13-14,

17). Plaintiffs seek to avoid this language by claiming that Defendant—the servicer, not the Lender

—“knowingly misrepresented and intentionally omitted material information regarding the nature

of the fees,” (Am. Compl. ¶¶ 133, 154); that Defendant knew “that these services were unneeded

and many times did not even take place,” (id. ¶¶ 134, 155); and that Defendant duped Plaintiffs by

presenting contracts that “indicate that borrowers will not be charged for unneeded or fictitious

services,” (id. ¶¶ 135, 156). Yet, these allegations highlight the fact that “Plaintiffs are not arguing

that the property inspection fees were per se illegal under a state or federal law; rather, they posit

that the charges for property inspection fees are unreasonable under their contracts.” See Weir,

2018 WL 3443173, at *14; see also Mendez v. Bank of Am. Home Loans Servicing, LP, 840 F.

Supp. 2d 639, 659 (E.D.N.Y. 2012).

        Accordingly, as the charges were disclosed by the Mortgage and Plaintiffs are merely

complaining that the charges are improper under the Mortgage, the fifth and sixth claims for relief

are dismissed.

IV.     The Breach of Contract Claims

        The final two claims for relief are breach of contract claims, one for each of Plaintiffs’

proposed classes. (Am. Compl. ¶¶ 167-90). Within these claims, Plaintiffs allege that Defendant

breached the Mortgage by charging for inspections that were unnecessary and not performed or by




                                                  13
        Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 14 of 16




violating certain regulations established by the New York State Department of Financial Services.

(Id. ¶¶ 169, 171-72, 175, 180, 182-83, 186-88).

       “Under New York law, a breach of contract claim requires (1) the existence of an

agreement, (2) adequate performance of the contract by the plaintiff, (3) breach of the contract by

the defendant, and (4) damages.” Somnia, Inc. v. Change Healthcare Tech. Enabled Servs., LLC,

No. 19-CV-08983, 2021 WL 639529, at *3 (S.D.N.Y. Feb. 16, 2021) (quoting Ohr

Somayach/Joseph Tanenbaum Educ. Ctr. v. Farleigh Int’l Ltd., 483 F. Supp. 3d 195, 200

(S.D.N.Y. 2020)). Parties cannot “‘assert a cause of action to recover damages for breach of

contract against a party whom is not in privity’ of contract.” Kapsis v. Am. Home Mortg. Servicing

Inc., 923 F. Supp. 2d 430, 451 (E.D.N.Y. 2013) (quoting Yucyco, Ltd. v. Republic of Slovenia, 984

F. Supp. 209, 215 (S.D.N.Y. 1997)). Defendant argues, inter alia, that these claims must be

dismissed because there is no privity of contract between it and Plaintiffs and that, in any event,

Plaintiffs cannot state a breach of contract claim. (Def. Br. at 20-21).

       On the issue of privity, Plaintiffs did not respond to this argument, (see Opp. Br. at 24-25),

and therefore conceded the issue, Cole v. Blackwell Fuller Music Publ’g, LLC, No. 16-CV-7014,

2018 WL 4680989, at *7 (S.D.N.Y. Sept. 28, 2018) (“Numerous courts have held that a plaintiff’s

failure to address an issue in its opposition raised by its adversary amounts to a concession or

waiver of the argument.”); 30 Clinton Place Owners Inc. v. City of New Rochelle, No. 13-CV-

3793, 2014 WL 890482, at *1 n.1 (S.D.N.Y. Feb. 27, 2014) (“A plaintiff effectively concedes a

defendant’s arguments by his failure to respond to them.” (internal quotation marks omitted)).

“This alone warrants dismissal of this claim for relief.” Ventillo v. Falco, No. 19-CV-03664, 2020

WL 7496294, at *12 (S.D.N.Y. Dec. 18, 2020). Even if that were not the case, the Mortgage was

a contract between Plaintiffs and Lender—and Plaintiffs’ allegations concern the Lender’s duties.



                                                  14
        Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 15 of 16




(See Mortg. at 2, 6; id. at 13 (permitting “Lender, and others authorized by Lender, may . . . inspect

the Property”); id. at 14 (explaining that on Plaintiffs’ default, “Lender’s actions may include . . .

protecting and/or assessing the value of the Property”); id. at 17 (noting that “Lender may change

[Plaintiffs] fees for services performed in connection with [Plaintiffs’] default,” including

“property inspection and valuation fees”). Defendant was not a party to the Mortgage, and simply

acting as the loan servicer is insufficient to create privity of contract between the parties. Pereira

v. Ocwen Loan Servicing, LLC, No. 11-CV-2672, 2012 WL 1381193, at *3 (E.D.N.Y. Apr. 18,

2012) (breach of contract claim against mortgage loan servicer dismissed, as the parties lacked

privity of contract).

        Even if the Court were to assume, arguendo, the existence of privity through an agency

relationship between Defendant and the Lender, see Kapsis, 923 F. Supp. 2d at 451-52, Plaintiffs

cannot state a breach of contract claim because the second element of that claim requires Plaintiffs

to allege that they performed under the Mortgage, see Somnia, 2021 WL 639529, at *3. Plaintiffs

pled that they defaulted on the Mortgage by failing to make payments, (e.g., Am. Compl. ¶¶ 12,

17-21, 23, 111, 113; Pl. Aff. ¶¶ 2-3; see also Opp. Br. at 2-3), thereby acknowledging that they

breached a material term of the Mortgage. As such, Plaintiffs cannot plead a claim for breach of

contract under New York State law. See Evans v. Select Portfolio Servicing, Inc., No. 18-CV-5985,

2020 WL 5848619, at *14-15 (E.D.N.Y. Sept. 30, 2020) (concluding that plaintiffs who failed to

make mortgage payments had failed to perform under their agreements and, as such, could not

state a breach of contract claim); Nichols v. BAC Home Loans Servicing LP, No. 13-CV-00224,

2013 WL 5723072, at *9-10 (N.D.N.Y. Oct. 18, 2013) (dismissing breach of contract claim

because, inter alia, plaintiff pled affirmatively that he did make mortgage payments); Bravo v.




                                                 15
         Case 7:18-cv-02425-PMH Document 37 Filed 03/08/21 Page 16 of 16




MERSCORP, Inc., No. 12-CV-884, 2013 WL 1652325, at *5 (E.D.N.Y. Apr. 16, 2013) (plaintiff

who failed to make mortgage payments could not “sustain a claim for breach of contract”).

         Consequently, as Plaintiffs have not and cannot state a claim for breach of contract, the

seventh and eighth claims for relief are dismissed.6

                                             CONCLUSION

         Based upon the foregoing, the motion to dismiss is GRANTED. The Clerk of the Court is

respectfully directed to terminate the motion sequence pending at Doc. 31 and close this case.

                                                      SO ORDERED:

Dated:     White Plains, New York
           March 8, 2021

                                                      PHILIP M. HALPERN
                                                      United States District Judge




6
 Plaintiffs’ failure to even explain how it performed under the Mortgage so as to state a claim for breach
of contract, (see Opp. Br. at 24-25), affords a separate basis for dismissing the claims for relief, which the
Court adopts. Dangelo v. Client Servs., Inc., No. 19-CV-1915, 2020 WL 5899880, at *4 (E.D.N.Y. June
11, 2020), adopted by 2020 WL 4187903 (E.D.N.Y. July 21, 2020); 30 Clinton Place Owners Inc., 2014
WL 890482, at *1 n.1.
                                                     16
